Citation Nr: 1615513	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-03 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for onychomycosis.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the right lower extremity.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the left lower extremity.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cataracts.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetic retinopathy.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman 


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing on October 30, 2015.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  A December 2005 rating decision denied service connection for PTSD, diabetes mellitus with erectile dysfunction and onychomycosis, peripheral neuropathy of the lower extremities, cataracts, diabetic retinopathy, and hypertension; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.

2.  Evidence received since the December 2005 rating does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for PTSD, diabetes mellitus, erectile dysfunction, onychomycosis, peripheral neuropathy of the lower extremities, cataracts, diabetic retinopathy, and hypertension.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claims of entitlement to service connection for PTSD, diabetes mellitus, erectile dysfunction, onychomycosis, peripheral neuropathy of the lower extremities, cataracts, diabetic retinopathy, and hypertension is not new and material, and the claims are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015). Compliant VCAA notice was provided in a December 2009 letter.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records and service personnel records are on file, as are various post-service medical records.  In this regard, the record reflects (in a July 1987 private treatment record) that the Veteran had received disability benefits from the Social Security Administration (SSA) due to his back disability.  As the evidence of record does not suggest that the Veteran is in receipt of SSA benefits due to his claimed disabilities on appeal, no action to obtain such records is necessary.  Golz       v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA decision pertains to           a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records         may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").  Moreover, the Veteran is not disputing the timing of any initial diagnosis.  Rather, resolution of his claims turns largely on the issue of whether he served in Vietnam and/or was exposed to herbicides in service.  Therefore, the Board finds that any outstanding SSA records are not relevant to the claims decided herein and that it is unnecessary to obtain them.   Id.

The Board notes that a VA medical opinion has not been obtained in connection with the Veteran's claims to reopen.  However, as new and material evidence       has not been submitted, the duty to assist by arranging for a VA examination         or obtaining a medical opinion does not attach.  38 C.F.R. § 3.159(c)(iii).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, the Board notes that the Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court     of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to events in service and treatment history for his disabilities on appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Analysis

Generally, if a claim for service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim.  38 C.F.R. § 3.156(a).  The  United States Court of Appeals for Veterans Claims has interpreted the language      of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed unless the evidence is inherently incredible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a December 2005 rating decision, the RO denied the Veteran's claims for service connection for PTSD with depression and panic, diabetes mellitus with erectile dysfunction and onychomycosis, peripheral neuropathy of the lower extremities, cataracts, diabetic retinopathy, and hypertension.  The Veteran was notified of      the December 2005 denial by a letter the same month, but he did not appeal or submit new and material evidence within one year of the decision.  Accordingly,  the December 2005 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

No relevant service department records have been associated with the record since the December 2005 rating decision such that 38 C.F.R. § 3.156(c) would apply.  In this regard, although the Veteran's complete service personnel records were added to the record in January 2014, they are not relevant to the instant claims.  The fact that the Veteran had not served in country in Vietnam was already a matter of record at the time of the December 2005 rating decision and the complete service personnel records are not otherwise relevant, as they do not show any in country service in Vietnam.  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted.


      A.  PTSD

The record reflects that in the December 2005 rating decision, the RO denied the Veteran's claim for service connection for PTSD because the evidence did not establish that his claimed in-service stressors actually occurred.  The evidence considered at the time of the December 2005 rating decision consisted of service treatment records, an excerpt from the Veteran's service personnel records, VA treatment records, a May 2005 VA examination report, private treatment records,  an excerpt from "Vietnam Order of Battle," and the Veteran's statements.  VA treatment records dated in August 2004 reflect a diagnosis of PTSD.  The VA treatment records also note the Veteran's statements that he served in combat in Vietnam and that his stressor also involves him having killed a child in Vietnam.   A May 2005 VA examination report notes a diagnosis of PTSD.  The examination report reflects the Veteran's report that he served in combat in Vietnam, that he witnessed fellow soldiers die in combat, and that he feared for his life.  He also reported a stressor involving him being at Kadena AFB in Okinawa for surgery   and witnessing mutilated and wounded soldiers, which horrified the Veteran.  

The evidence received since the December 2005 denial includes additional          VA treatment records showing ongoing treatment for PTSD, additional service personnel records, January 2010 and December 2014 memorandums which serve  as formal findings of lack of evidence to corroborate the Veteran's claimed Vietnam service/stressors, as well as lay statements and testimony from the Veteran.  The additional medical evidence is cumulative of evidence previously of record in     that it shows ongoing treatment for the Veteran's PTSD.  The additional lay statements and testimony added to the record are also cumulative and redundant    of the evidence previously of record in that the Veteran provided the same stressors involving combat service in Vietnam and involving witnessing wounded soldiers while the Veteran was in Okinawa receiving medical treatment/surgery.  Further, the Veteran testified that he was assaulted after service discharge.  

The evidence added to the record since the December 2005 denial must be presumed credible for the purposes of new and material evidence analysis.  However, the diagnosis of and treatment for PTSD was previously of record,        the Veteran either provided the same stressor information or provided a stressor unrelated to service (assault after service discharge), the January 2010 and October 2014 formal findings essentially indicate that the alleged stressors cannot be corroborated, the Veteran did not serve in Vietnam or participate in combat, and  the Veteran has provided no new evidence showing that his PTSD is related to service.  In other words, the evidence submitted since the last final denial does     not include any evidence corroborating or tending to corroborate the Veteran's stressors.  Importantly, the Veteran's statements concerning his stressors are simply a reiteration of his previously considered assertions, and the additional evidence of record does not confirm Vietnam or combat service.  Thus, his statements cannot  be considered new and material evidence, as they were previously before the RO   at the time of the December 2005 decision.  Accordingly, the evidence received is not new and material, and the claim of entitlement to service connection for PTSD cannot be reopened. 

      B.  Diabetes Mellitus, Erectile Dysfunction, and Onychomycosis

The December 2005 rating decision denied entitlement to service connection for diabetes mellitus with erectile dysfunction and onychomycosis on the basis that there was no evidence that the Veteran served in Vietnam or that he was exposed to Agent Orange.  Service connection for erectile dysfunction and onychomycosis was also denied because diabetes mellitus was denied, and as such, there was no service-connected disability on which to grant secondary service connection.

The evidence added to the record since the December 2005 decision includes the Veteran's December 2009 statement that his diabetes mellitus, erectile dysfunction and onychomycosis are due to Agent Orange exposure, and his hearing testimony that his erectile dysfunction and onychomycosis are secondary to his diabetes mellitus.  The medical evidence added to the record shows ongoing medical treatment for diabetes mellitus, erectile dysfunction, and onychomycosis.  However, the evidence added to the record does not show that the Veteran served in Vietnam or that he was otherwise exposed to herbicides.  As previously noted, an October 2014 memorandum finds that there are no service records confirming any service  in Vietnam.  Essentially, nothing added to the record shows that these disabilities are etiologically related to service in any way (and the Veteran does not contend that they are etiologically related to service other than based upon Agent Orange exposure).  

As the evidence added to the record does not reflect service in Vietnam or otherwise show any herbicide exposure, and includes cumulative medical and lay evidence, the evidence added to the record cannot be considered new and material evidence, as it in no way raises a reasonable possibility of substantiating the claims.  As such, new and material evidence has not been received regarding these claims to reopen, and reopening of the claims of entitlement to service connection for diabetes mellitus, erectile dysfunction, and onychomycosis is not in order.

C.  Peripheral Neuropathy of the Lower Extremities, Cataracts, Diabetic Retinopathy, Hypertension

The record reflects that the Veteran's claims of entitlement to service connection for peripheral neuropathy of the lower extremities and hypertension were denied by the RO in December 2005 on the basis that there was no evidence that these disabilities were present in service or within one year of service, and because diabetes mellitus had also been denied in the decision, there was no disability on which to grant the claims on a secondary basis.  

The claims of entitlement to service connection for cataracts and diabetic retinopathy were essentially denied because there was no diagnosis of either disability in service, and no service-connected disability (namely diabetes mellitus, as this disability was also denied in the December 2005 rating decision) on which  to grant secondary service connection.  The Board notes that the December 2005 rating decision also indicates that service connection for diabetic retinopathy was also denied on the basis that there was no current diagnosis.  However, a review       of the record reflects that a May 2004 VA treatment record, which was in the  claims file at the time of the December 2005 rating decision, includes a diagnosis (assessment) of diabetic retinopathy.  In any event, this is not relevant to the issue of whether new and material evidence has been received to reopen the claim.  Notably, the newly added evidence to the record does not include a diagnosis of diabetic retinopathy.

The evidence received since the December 2005 rating decision includes the Veteran's December 2009 claim, which argues that these disabilities are due              to exposure to Agent Orange.  The newly submitted evidence also includes the Veteran's hearing testimony that he served in Vietnam and VA treatment records showing current diagnoses of peripheral neuropathy of the lower extremities, cataracts, and hypertension.  These records include an October 2009 VA treatment record which notes a prior history in 2004 of diabetic retinopathy, but also reflects that examination of the Veteran did not currently reveal diabetic retinopathy.  Further, the newly submitted evidence includes the Veteran's complete service personnel records showing no service in Vietnam, and an October 2014 memorandum which serves as a formal finding that there is no evidence of service in Vietnam.

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to       the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, the newly submitted evidence includes a theory of entitlement (service connection due to Agent Orange exposure) that was not addressed at the time of the rating decision denying the claim in December 2005. 

A new theory of entitlement does not automatically reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005); see also Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim).  A claim based upon the same factual basis may not be considered, unless the evidence supporting the Veteran's new theory of causation constitutes new and material evidence.  Boggs, 520 F. 3d at 1336. 

The Veteran's December 2009 claim reflects the Veteran's contention that his peripheral neuropathy of the lower extremities, cataracts, diabetic retinopathy, and hypertension are due to exposure to Agent Orange.  As previously noted, this theory was not offered at the time of the December 2005 denial.  Such evidence is new     as it was not previously of record.  Moreover, such evidence must be presumed credible for the purposes of new and material evidence analysis.  Thus, the Veteran appears to have posited a new theory of entitlement.  However, the theory of Agent Orange exposure causing disabilities was considered in the prior rating decision, and found to lack merit because the Veteran was not shown to have been subject to such exposure.  As discussed above, new and material evidence has not been presented to support his claimed exposure; thus, his new assertion that Agent Orange exposure caused these particular disabilities does not qualify as new and material evidence.  Id.

The remaining additionally submitted evidence is also not new and material.  The medical evidence showing current diagnoses of peripheral neuropathy of the lower extremities, cataracts, and hypertension is cumulative and redundant of the evidence previously of record, as diagnoses of such disabilities were already of record at the time of the December 2005 denial.  The lack of a current diagnosis of diabetic retinopathy is also not new and material evidence as it does not tend to substantiate the claim of entitlement to service connection for diabetic retinopathy whatsoever.  Similarly, the complete service personnel records and October 2014 formal finding of lack of Vietnam service are also not new and material evidence because each tends to undermine, not support, the claims.  

In sum, as the evidence submitted since the December 2005 Board denial is not  new and material, the claims for service connection for peripheral neuropathy of the lower extremities, cataracts, diabetic retinopathy, and hypertension are not reopened and the appeals are denied.


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for PTSD is not reopened, and the appeal is denied.

New and material evidence having not been received, the claim of entitlement to service connection for diabetes mellitus is not reopened, and the appeal is denied.

New and material evidence having not been received, the claim of entitlement to service connection for erectile dysfunction is not reopened, and the appeal is denied.

New and material evidence having not been received, the claim of entitlement to service connection for onychomycosis is not reopened, and the appeal is denied.

New and material evidence having not been received, the claim of entitlement to service connection for peripheral neuropathy of the right lower extremity is not reopened; the appeal is denied.  

New and material evidence having not been received, the claim of entitlement to service connection for peripheral neuropathy of the left lower extremity is not reopened; the appeal is denied.

New and material evidence having not been received, the claim of entitlement to service connection for cataracts is not reopened; the appeal is denied.

New and material evidence having not been received, the claim of entitlement to service connection for diabetic retinopathy is not reopened; the appeal is denied.  

New and material evidence having not been received, the claim of entitlement to service connection for hypertension is not reopened; the appeal is denied.

____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


